61 F.3d 911
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LINDEN HOUSING ASSOCIATES, LTD., et al., Plaintiffs-Appellees,v.HOUSING AUTHORITY OF the CITY OF RENO; Henry Cisneros,Secretary, Department of Housing and UrbanDevelopment, et al., Defendants-Appellants.LINDEN HOUSING ASSOCIATES, LTD., et al., Plaintiffs-Appellees,v.Henry CISNEROS, Secretary, Department of Housing and UrbanDevelopment, et al.; Housing Authority of the Cityof Reno, Defendants-Appellants.
Nos. 93-15899, 93-15903.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 16, 1994.Decided July 19, 1995.

Before:  SNEED, NORRIS, and HALL, Circuit Judges.

ORDER

1
The motion of the federal appellants for voluntary dismissal in case No. 93-15899 is GRANTED.  The motion of the state appellant for voluntary dismissal in case No. 93-15903 is GRANTED.  The consolidated appeal is DISMISSED.